DETAILED ACTION
The present Office Action is responsive to the Amendment received on February 23, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are under examination herein.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 25, 2021.
In addition, Applicants’ statement regarding the unity of invention as it pertains to the Office’s restriction will be addressed at the section titled, “Examiner’s Comment”.
Claim Objections
The objection made to claim 1 for the reasons set forth in the Office Action mailed on November 5, 2021 is withdrawn in view of the Amendment received on February 23, 2022.

Claim Rejections - 35 USC § 112
The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on November 5, 2021 is withdrawn in view of the Amendment received on February 23, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Bidshahri et al. (The Journal of Molecular Diagnostics, March 2016, vol. 18, no. 2, pages 190-204) in view of Mokarram et al. (Mol. Biol. Rep., 2014, vol. 41, pages 2835-2844), made in the Office Action mailed on November 5, 2021 is maintained for the reasons of record. 
Applicants’ arguments presented in the Amendment received on February 23, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
The general method of mutation detection disclosed by Bidshahri et al. is summarized by their Figure 2B, reproduced below):

    PNG
    media_image1.png
    397
    418
    media_image1.png
    Greyscale
With regard to claim 1, Bidsharhi et al. teach a method of detecting mutations in target nucleic acid region form a DNA sample via digital PCR (“[w]e report here a diagnostic technology that leverages the unique capabilities of ddPCR to rapidly and effectively discriminate patients carrying wild-type (WT) BRAF from those carrying a BRAFV600E mutation or any other V600 mutation.”, page 191, 2nd column; “simple and inexpensive two-well droplet digital PCR assays …”, Abstract), comprising:
a pair of primers suitable for amplifying said target nucleic acid fragment of the DNA sample including the mutation (see above FP and RP that flank the region containing the mutation, V600 in BRAF gene; “[f]orward and reverse primer were designed with the use of Pimer3.  Primers were used to amplify a 165-bp fragment that spanned across the V600 codon were designed within the BRAF intron/exon 15 boundary…”, page 192, 2nd column);
a first MS hydrolysis probe, labeled with a first fluorophore, wherein said first MS hydrolysis probe is complementary to a wild-type sequence harboring the mutation location (see LNA V600 WT probe that is labeled with HEX, anneals to the region harboring the mutation BRAF V600, wherein the probe is completely complementary to the wildtype sequence but mismatches against a mutation (if present); “dual-labeled hydrolysis probes against WT BRAF over the hot-spot oncogenic region within codons 598-603 … WT-specific probes is expected to show sufficiently low cross-reactivity to any known V600 mutation that MT and WT alleles can be unequivocally discriminated”, page 192, 1st column); and
a second oligonucleotide reference probe (REF) hydrolysis probe, labeled with a second fluorophore (see “consensus probe” in Figure 2B above, FAM label), wherein said second oligonucleotide (REF) probe is complementary to a wildtype sequence of said target nucleic acid located outside of the mutation region (see Figure 2B; also, “consensus probe, a 16-nucleotide (nt) 6-carboxyfluorescein (FAM) or hexachloro-fluorescein (HEX)- labeled/Black-Hole Quencher 1-quenched probe that spanned BRAF codons 607 to 612, was designed using the melting thermodynamics model … combinations of LNA substitutions needed to limit probe length to within a highly conserved region of exon 15 and to achieve a melting temperature (Tm) of approximately 66oC to 67oC when duplexed to WT BRAF …”, page 192, 2nd column).
With regard to claims 3 and 5, the target DNA a genomic tumor DNA (“FFPE tissues from … metastatic CRC patients were obtained”, page 192, 2nd column, bottom paragraph).
	With regard to claim 6, the step of measuring the signal comprises measuring the fluorescence signals associated with REF and MS probes, wherein the maximal fluorescence intensity associated with both REF and MS probe indicates the presence of a wild-type mutation in the target DNA, while a shift in the fluorescence intensity associated with the MS probe indicates the presence of a mutation in target DNA (see below from Fig. 2B):

    PNG
    media_image2.png
    384
    349
    media_image2.png
    Greyscale
As seen, when wildtype sequence is present in the target DNA harboring the BRAF V600 mutation, both labeled probes are hydrolyzed, yielding maximal fluorescence intensity from respective probes (right top region).  However, when a mutation is present, the HEX labeled probe that covers the mutation harboring region is not annealed, and the fluorescence intensity becomes shifted (left top region).
	Bidshahri et al. do not explicitly teach that their method should be applied for detecting all types of mutations known in the art.  Consequently, Bidshahri et al. do not explicitly teach that their method is employed for detecting mutations in the microsatellite regions, such as those recited in claim 4.
	Bidshahri et al. do not explicitly teach that DNA being analyzed is constitutional DNA (claim 2).
	Mokarram et al. evidence a well-established desire in the art to assay for mutations in microsatellite regions of a genomic DNA:
“Most cases of CRC [colorectal cancer] arise through the CIN pathway … which is characterized by imbalances in chromosome number (aneuploidy) and loss of heterozygosity (LOH) which cause adenoma progression to carcinoma … MSI [microsatellite instability] is detected in about 12-17% of nonfamilial CRC … Approximately, 3% of all CRC (…HNPCC), have distinctive germline mutations in one of MMR system genes (MLH1, MSH2, MSH6, and PMS2) …”, page 2836, 1st column)

Mokarram et al. also teach that BAT-25 and BAT-26 are candidate markers as they are nearly monomorphic (page 2836, 2nd column)
	Mokarram et al. teach the use of various means to detect the presence of mutations in the microsatellite region, such as PCR (MSI typing via HPLC, via real-time PCR/melting point analysis, see page 2837, bottom paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bidshahri et al. with the knowledge and desire present in the art, as evidenced by Mokarram et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Presently, Bidshahri et al. teach a new method of detecting the presence of mutations in a nucleic acid region known to harbor mutations, wherein the artisans, instead of designing a mutation-specific probe, employ two wildtype-specific probes, each of which are labeled, and hydrolyzed.
By doing so, the artisans demonstrate that mutations can be detected with high specificity and sensitivity:
“we achieve a sensitivity of 0.5% MF when the assay is applied to gDNA isolated from FFPE …at least 3.5-fold better than that provided than that provided by the best NGS technology currently available to clinics” (page 201, 2nd column)

	While it is true that Bidshahri et al. did not apply their method to detect every known types of mutations known in the art, the artisans taught the basis on which their assay can be adopted for detecting other mutations.  Specifically, Bidshahri et al. explicitly teach that a first wild-type, labeled probe which anneals to the wild-type sequence should cover the area in which the mutations are known to be present and the it should be designed to be able to discriminate between wildtype and mutants; and that a second consensus, labeled probe, which is also directed to wildtype region which lies outside of the regions known to harbor mutations.
	Based on such a teaching, one of ordinary skill in the art would have been able to recognize that for detection of microsatellite mutations, such as the ones disclosed by Mokarram et al., the first labeled probe should be designed to be specific for the microsatellite sequence which does not contain mutations (i.e., wildtype) and the second consensus probe should be designed for the wildtype sequence of the DNA which lies outside of the region where microsatellite mutations are found.
	One of ordinary skill in the art would have expected that the end result would have produced the same types of fluorescence patterns, wherein if the mutation is present, whether BRAF 600V or microsatellite mutation, the first labeled probe would not anneal, thereby presenting a fluorescence pattern that is produced form the consensus probe, whereas if the mutation is absent, both probes would anneal and produce a fluorescence pattern resulting from both probes.
	As to the detecting the mutations from constitutional DNA or somatic, one of ordinary skill in the art would have been motivated to detect the mutation of all such DNAs as mutations responsible for causing diseases, such as cancers would have been important in disease diagnosis and treatment.
	For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection (page 7, Response).
	Applicants state that, “recent studies have identified new highly informative MSI [microsatellite instability] opening avenues for the development of more relevant marker panels and/or association of cancer types not classically linked with MSI” (page 7, Response).
	Applicants further state that the claimed invention provides a “new method allowing highly sensitive and non-invasive microsatellite instability supporting high-screening of patients including those with cancers with low MSI prevalence” and that the present invention demonstrates, “for the first time that, contrary to all technical expectations, detection of MSI can be reliably achieved using a digital PCR assay based on two wild-type specific hydrolysis probes within the same amplicon (Page 7, Response).
	Applicants further state that the demonstration of their application to detect instability in long non-coding microsatellites (such as BAT-26) as well as short coding repetitive sequence (such as ACVR2A) and “can be adapted for different panels of markers with a high order of multiplexing” (page 7, Response).
	Based on the above, Applicants contend that while Bidshahri disclosed a digital PCR assay based on a wild-type negative screening paradigm for the detection of V600 mutations, there was no teachings of suggestion in Bidshahri to apply their method for detecting all other types of mutations in the field and notably, “in the very peculiar case of microsatellite instability” to which the Office acknowledged (page 7, Response).
	This statement/argument is not entirety accurate nor convincing.
	Preliminarily, while the Office acknowledged the absence of the explicit guidance made by Bidshahri to apply their teachings for assaying for microsatellite mutations, there was no emphasis on how the microsatellite mutations was somehow, “notable” nor any characterization made that it was a “peculiar case”.

    PNG
    media_image3.png
    236
    953
    media_image3.png
    Greyscale

(page 8, OA, mailed 11/05/2021)
	In addition, Applicants’ position that for obviousness, Bidshahri must explicitly point to a particular teachings to be combined is unduly limiting and legally inaccurate.
In in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992), the court stated the following:
“[T]here must be some teaching, reason, suggestion, or motivation found “in the prior art” or “in the prior art references” to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference.”

	Rather, the question is whether or not the person of ordinary skill in the would having the requisite knowledge and common sense, in combination with prior art teachings, would have arrived at the conclusion that the combination of teachings would have arrived at the invention with a predictable outcome as discussed in KSR:
“the need for caution in granting a patent based on the combination of elements found in the prior art,” (Id. at 415, 82 USPQ2d at 1395)

“[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. at 415-16, 82 USPQ2d at 1395)

“In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 

	Such is precisely the case here.
	As discussed above, Bidshahri et al. already taught that the presence of a mutation on a nucleic acid could be detected based on a FRET cleavable probe which is wildtype-specific, in combination with, an additional FRET-probe (i.e., Ref probe) that anneals to an adjacent region to the wild-type specific probe, with two probes being labeled with dyes which have different emission spectrum. 

    PNG
    media_image2.png
    384
    349
    media_image2.png
    Greyscale
	The presence of the mutation is determined after amplification, wherein the presence of a mutant sequence produces only the fluorescence emission produced form the Ref probe (which anneals regardless of the presence of wild-type or mutation) and the presence of a target sequence (i.e., wild type) sequence produced fluorescence emission from both the wild-type probe and Ref probe (see below):
As seen, the “Not WT” shows emission only from the Ref probe, resulting in the FAM channel, whereas the presence of the target (i.e., wildtype) sequence shows a combination of emission of FAM and HEX from target-specific probe and Ref probe.

	It should also be noted that Bidshahri et al. teach an alternative embodiment where the target-specific probe targets an actual mutation V600E rather than the wildtype sequence of V600 (see embodiment depicted in Figure 2A).
	While the artisans may have used their method for detecting the presence of a BRAF V600 mutation and not for microsatellite mutation, one of ordinary skill in the art before effective filing date of the claimed invention would have clearly recognized that designing the target-specific probe to any prior art known markers in combination with a Ref probe which anneals adjacent to that target sequence regardless would have also produced the same predictable outcome of differentiable emission pattern.
	To assume that one of ordinary skill in the art would not have been motivated to apply the disclosed detection means to other prior art mutation detections would severely undermine the thought process of the artisan to that of a robot.
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) 

“in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” 

“the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
KSR v. Teleflex
As also evidenced by Mokarrum et al. the art of detecting microsatellite instability by use of hydrolysable probe in a real-time PCR had already been well-established, and therefore, the Office fails to see how one of ordinary skill in the art before the effective filing date of the claimed invention would not have been motivated to apply the teachings of Bidshahri et al. for detecting the presence of microsatellite instability from a sample by designing a set of primers which flank the region under consideration with a probe that is specific for the microsatellite mutation with a Ref probe, resulting in an emission pattern which is distinguishable.
Next, Applicants contend that prior to their invention, the skilled person would have had no expectation of success of applying the principles of the method of Bidshahri because the reliability of the analysis critically depends on the specificity of the probe and as shown in Bidshahri, the probes had to show sufficient low-cross reactivity to V600 mutations such that mutant and WT can be unequivocally discriminated (page 7, Response).  
Applicants contend that due to the size and extreme repetitive nature of the microsatellite sequence, it would have been expected that the probe covering the microsatellite would slip over the repeat sequence such that efficient or reliable hybridization of the probe could not be obtained, such that mutant and wild-type sequence would not be unequivocally discriminated (page 7, bottom to page 8, Response).
These statement and argument have been carefully considered but they have not been found persuasive.
While the Office notes that the reliability of the analysis critically depends on the specificity of the probe, such a knowledge is nothing new to the art of molecular detection assays involving target amplification.  A detection based on target amplification (via PCR, for example) is accurate and/or specific as the primers and/or probe involved in that assay.  Therefore, one of ordinary skill in the art would have been well apprised to consider the target nucleic acid sequences being targeted (in the presence case, the microsatellite mutation) so as to design a probe that specifically anneals to the target sequence without cross-reactivity based on the availability of the database sequences publicly available to the ordinarily skilled artisan as well as the plethora of guidance available to the artisan in probe/primer design, available by commercially available software and prior art disclosures.
In addition, as Applicants are well aware, Bidshahri et al. also teach that their probes employ an LNA base in the middle of the reactive sequence in order to further discriminate the mismatch, ensuring minimal cross-reactivity as LNA are known to be highly discriminatory against mismatches.
“LNA/DNA chimera.  Either of these WT-specific probes is expected to show sufficient low cross-reactivity to any known V600 mutation that MT and WT alleles can be unequivocally discriminated.  We show that this essential capability is not provided by the standard pure-DNA probe but is fully realized by the LNA-substituted probe when applied in a ddPCR format.” (page 192, 1st column, Bidsharhi et al.)

	Not that the ordinarily skilled artisan needed to employ an LNA substitution to practice the invention of Bidshahri et al., but in cases where discrimination was difficult to achieve, one of ordinary skill in the art would have had the available prior art solutions to achieve the specificity as needed.
	As to Applicants argument that the size and the extreme nature of the microsatellite sequence rendering the probe covering the region to “slip over the repeated sequence”, this argument lacks merit as it is simply Applicants’ opinion.
	This is also represented by Applicants’ own claims where if the probe sequences were vital to avoiding such a “slippage”, then the claims should be limited to the actual nucleotide sequences of the probe which would be the actual enabling embodiment of avoiding said slippage.  However, the instantly claimed invention claims broadly any microsatellite mutations with recitation of genes which Applicants do not even show any primer and probe sequences to.
	For example, Applicants’ examples found on page 27, shows that Applicants employed BAT-26 gene specific sequences, ACVR2A specific sequences, DEFB105A/B sequences as a single plex assay or in a multiplex (triplex assay).
	However, Applicants claims are directed to these sequences without any recitation of nucleotide sequences, as well as listing microsatellite containing genes that the application does not even have any primer and probe sequences to.
	If the so-called, “slippage” is a vital component of the success of the detection, then that slippage can only be avoided by the actual sequences of the primers and probes which have been tested and proven to avoid said slippage.  
	As to Applicants’ characterization of Mokarram et al.’s conclusory statement found on page 8, 2nd paragraph of their Response, said characterization is factually incorrect.
	According to Applicants’, Mokarram “prompt[s] the skilled person to use ‘beaming based on flowcytometer and pyrophosphorolysis-activated polymerization NGS and PCPE PCR recommended to detect low amount of tumor in DNA serum” and concludes that “[t]hus, not only does Mokarram not provide any incentive to use the method of Bishahri for the detection of MSI, but at the opposite, points to a completely different technical solutions” thereby teaching away from the claimed invention (page 8, Response).
	The Office does not come to the same conclusion.
	Mokarram et al. explicitly teach that in the absence of real-time PCR method, HPLC should be used.  In addition, when referencing the PAP-NGS, ad PCPE-PCR, Mokarram et al. are actually referencing a special situation when the detection is required for low amounts of tumor DNA in serum:

    PNG
    media_image4.png
    128
    496
    media_image4.png
    Greyscale

page 2843, 1st column, bottom paragraph, Mokarram et al.
	Clearly, Applicants’ characterization is simply wrong here.	
In addition, while it is unclear under what hypothetical situation a skilled artisan may not have access to real-time PCR means, the suggestion made by Mokarram et al. does not teach away from the artisan from considering a real-time PCR means because the artisans preceded this statement by stating that real-time PCR was more robust technique than HPLC to identify MSI tumors:

    PNG
    media_image5.png
    134
    505
    media_image5.png
    Greyscale

page 2842, 2nd column, Mokarram et al.
Lastly, with regard to Applicants reiterated implication that Mokarram et al. must point to Bidshahri et al. teachings, such rationale is flawed as discussed above based on In re Oetiker.
	Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.
Examiner’s Comment
	Applicants’ arguments regarding the unity of invention is rendered moot in view of the present rejection of record because the special technical feature of the probe set and flanking primer are deemed obvious over the prior art.
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 28, 2022
/YJK/